
	
		II
		112th CONGRESS
		1st Session
		S. 366
		IN THE SENATE OF THE UNITED STATES
		
			February 16, 2011
			Mrs. Gillibrand (for
			 herself and Mr. Kirk) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To require disclosure to the Securities and Exchange
		  Commission of certain sanctionable activities, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Iran Transparency and
			 Accountability Act of 2011.
		2.Disclosures to
			 the Securities and Exchange Commission relating to sanctionable
			 activities
			(a)In
			 generalSection 13 of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78m) is amended by adding at the end
			 the following new subsection:
				
					(r)Disclosure of
				certain activities relating to Iran, terrorism, and the proliferation of
				weapons of mass destruction
						(1)General
				disclosure requiredEach issuer required to file an annual or
				quarterly report under subsection (a) shall include with such report a
				statement of whether, during the period since the issuer made the last such
				report, the issuer or any affiliate of the issuer—
							(A)engaged in an
				activity described in section 5 of the Iran Sanctions Act of 1996 (Public Law
				104–172; 50 U.S.C. 1701 note);
							(B)knowingly engaged in an activity described
				in subsection (c)(2) of section 104 of the Comprehensive Iran Sanctions,
				Accountability, and Divestment Act of 2010 (22 U.S.C. 8513) or knowingly
				violated regulations prescribed under subsection (d)(1) or (e)(1) of such
				section 104; or
							(C)knowingly conducted any transaction or
				dealing with—
								(i)any person the
				property and interests in property of which are blocked pursuant to Executive
				Order 13224 (66 Fed. Reg. 49079; relating to blocking property and prohibiting
				transacting with persons who commit, threaten to commit, or support
				terrorism);
								(ii)any person the
				property and interests in property of which are blocked pursuant to Executive
				Order 13382 (70 Fed. Reg. 38567; relating to blocking of property of weapons of
				mass destruction proliferators and their supporters); or
								(iii)any person on
				the list contained in Appendix A to part 560 of title 31, Code of Federal
				Regulations (commonly known as the Iranian Transactions
				Regulations).
								(2)Specific
				disclosure requiredIf an
				issuer reports under paragraph (1) that the issuer or an affiliate of the
				issuer has engaged in any activity described in that paragraph, the issuer
				shall include with the statement required under that paragraph a detailed
				description of each such activity, including—
							(A)the nature and extent of the
				activity;
							(B)the revenues and
				profits, if any, attributable to the activity; and
							(C)whether the issuer or the affiliate of the
				issuer (as the case may be) intends to continue the activity.
							(3)Investigation of
				disclosuresWhen the
				Commission receives a report under paragraph (1) from an issuer that the issuer
				or an affiliate of the issuer has engaged in any activity described in that
				paragraph, the President shall—
							(A)initiate an investigation into the possible
				imposition of sanctions under the Iran Sanctions Act of 1996 (Public Law
				104–172; 50 U.S.C. 1701 note), section 104 of the Comprehensive Iran Sanctions,
				Accountability, and Divestment Act of 2010 (22 U.S.C. 8513), the Executive
				Orders or regulations specified in paragraph (1)(C), or any other provision of
				law; and
							(B)not later than
				180 days after initiating such an investigation, make a determination with
				respect to whether sanctions should be imposed with respect to the issuer or
				the affiliate of the issuer (as the case may be).
							(4)Public
				disclosure of informationThe Commission shall promptly—
							(A)make the
				information provided to the Commission under paragraphs (1) and (2) available
				to the public by posting the information on the Internet website of the
				Commission; and
							(B)provide a copy of
				that information to—
								(i)the President;
								(ii)the Committee on Foreign Affairs and the
				Committee on Financial Services of the House of Representatives; and
								(iii)the Committee on Foreign Relations and the
				Committee on Banking, Housing, and Urban Affairs of the Senate.
								(5)SunsetThe provisions of this subsection shall
				terminate on the date that is 30 days after the date on which the President
				makes the certification described in section 401(a) of the Comprehensive Iran
				Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C.
				8551(a)).
						.
			(b)Effective
			 dateThe amendment made by subsection (a) shall take effect with
			 respect to reports required to be filed with the Securities and Exchange
			 Commission after the date that is 90 days after the date of the enactment of
			 this Act.
			3.Deadline for
			 regulations with respect to financial institutions maintaining accounts for
			 foreign financial institutionsSection 104(e)(1) of the Comprehensive Iran
			 Sanctions, Accountability, and Divestment Act of 2010 (8513(e)(1)) is amended
			 by striking The Secretary and inserting Not later than 90
			 days after the date of the enactment of the Iran Transparency and Accountability Act of
			 2011, the Secretary.
		
